     Case 3:19-cv-00618-TWR-JLB Document 31 Filed 10/29/20 PageID.148 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    WILLIE MCCLOUD,                                    Case No.: 19-cv-00618-TWR-JLB
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART
13    v.                                                 PLAINTIFF’S MOTION
14    T. BYRD-HUNT, et al.,
15                                   Defendants.
                                                         [ECF No. 30]
16
17         Before the Court is Plaintiff Willie McCloud’s motion for miscellaneous relief, in
18   which he requests to amend the Scheduling Order, to obtain a copy of the Complaint, and
19   “the list of court approved appointed experts.” (ECF No. 30.) Plaintiff is a state prisoner
20   proceeding pro se an in forma pauperis in this civil rights action pursuant to 48 U.S.C.
21   § 1983. For the reasons set forth below, Plaintiff’s motion is GRANTED in part and
22   DENIED in part.
23         The Court GRANTS Plaintiff’s request for a copy of his Complaint. Ordinarily, a
24   plaintiff’s in forma pauperis status or incarceration does not entitle him to free copies of
25   court documents. The statute providing authority to proceed in forma pauperis, 28 U.S.C.
26   § 1915, does not include the right to obtain court documents without payment. See Sands
27   v. Lewis, 889 F.2d 1166, 1169 (9th Cir. 1990) (per curiam) (stating that prisoners have no
28   constitutional right to free photocopy services), overruled on other grounds by Lewis v.

                                                     1
                                                                               19-cv-00618-TWR-JLB
     Case 3:19-cv-00618-TWR-JLB Document 31 Filed 10/29/20 PageID.149 Page 2 of 3



 1   Casey, 518 U.S. 343, 350–55 (1996). Nevertheless, the Court in its discretion will provide
 2   Plaintiff with a copy of the Complaint. Accordingly, the Clerk of Court is DIRECTED to
 3   mail Plaintiff a copy of the Complaint (ECF No. 1) along with this Order.
 4         Plaintiff also requests a thirty-day extension of the December 4, 2020 expert
 5   designation and disclosure deadline and the January 20, 2021 discovery cutoff. (ECF No.
 6   30 at 1.) Plaintiff states that, at an unspecified time, “ro[gu]e officers” conducted a search
 7   of his cell and confiscated his only copy of the Complaint. (Id.) Plaintiff argues that,
 8   without a copy of the Complaint, he has not been able to conduct discovery. (See id.)
 9         The Court finds that Plaintiff has not set forth good cause for the extensions he seeks.
10   Plaintiff does not say when officers confiscated his copy of the Complaint or how long he
11   has been without a copy. He also does not explain why he needs a copy of the Complaint
12   to propound discovery or designate experts. Further, regardless of when the confiscation
13   occurred, the Court opened discovery in this case nearly five months ago on June 4, 2020,
14   when it issued the Scheduling Order. (ECF No. 28.) Therefore, Plaintiff was either not
15   diligent in propounding discovery while he was in possession of a copy of the Complaint
16   or was not diligent in seeking relief from the Court. Plaintiff represents that this is his
17   second request for a copy, but this is the first request the Court has received, and Plaintiff
18   does not indicate when he made any earlier request. Finally, the Court is granting
19   Plaintiff’s request for a copy of the Complaint, which he should have soon. The expert
20   designation deadline is still more than a month away and the discovery cutoff is almost
21   three months away, so Plaintiff may well still be able to meet those deadlines.
22         Accordingly, for lack of good cause shown, Plaintiff’s request to amend the
23   Scheduling Order and extend the December 4, 2020 expert designation and disclosure
24   deadline and the January 20, 2021 discovery cutoff is DENIED without prejudice. The
25   Court will consider a renewed request from Plaintiff if he provides the date his copy of the
26   Complaint was confiscated and the date he first requested a copy from the Court. In
27   addition, Plaintiff will need to show that he has been diligent in trying to meet the Court’s
28   deadlines.

                                                   2
                                                                                19-cv-00618-TWR-JLB
     Case 3:19-cv-00618-TWR-JLB Document 31 Filed 10/29/20 PageID.150 Page 3 of 3



 1         Plaintiff also requests that the Court send him “the list of court approved appointed
 2   experts,” as he “plans on calling” an economist, an orthopedic surgeon, a police procedures
 3   expert, and a prison procedures expert. (ECF No. 30 at 2.) Plaintiff seeks expert names,
 4   addresses, “summar[ies] of testimony,” and “rates for deposition.” (Id.) The Court is
 5   unable to provide Plaintiff with a list of the names and addresses of any expert witnesses
 6   or the other information he requests. There is no such list of court-approved appointed
 7   experts. In addition, the Court may not provide legal advice or assistance to any litigant.
 8   Accordingly, Plaintiff’s request for a list of court-approved experts is DENIED.
 9         IT IS SO ORDERED.
10   Dated: October 28, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              19-cv-00618-TWR-JLB
